Citation Nr: 0126277	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  00-12 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as due to Agent Orange exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served on active duty in the Marine Corps from 
January 1966 to January 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, denying service connection for peripheral 
neuropathy, including as a result of exposure to Agent 
Orange.  

The veteran in a VA Form 9 submitted in June 2000 requested a 
hearing before a member of the Board at the RO.  However, he 
failed to appear for that hearing scheduled for August 7, 
2001.  In July 2001, the veteran was provided notice of the 
hearing scheduled for August 7, 2001.  However, by a letter 
received in July 2001, the veteran's spouse advised that the 
veteran would not be able to attend the hearing and no longer 
desired a hearing during the pendency of the appeal.  (A May 
1994 rating decision found the veteran to be incompetent for 
VA purposes, and his spouse was appointed in July 1994 as his 
fiduciary for VA purposes.)  


REMAND

During the pendency of this appeal, there was a significant 
change in the law. Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
among other things, redefined the obligations of VA with 
respect to the duty to assist.  Due to this change in the 
law, a remand is required in this case for compliance with 
the notice and duty-to-assist provisions contained in the new 
law. See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096-2100 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The service medical records and post service medical records 
contain few records indicating the presence of peripheral 
neuropathy as such.  However, several records identify 
disorders affecting neurological functioning in the 
extremities.  A letter from the Associate Chief of a VA 
neurology service, dated in July 2001, states that the 
veteran was under his care for disorders that included severe 
peripheral neuropathy.  However, the claims file contains no 
records of treatment by that physician.  A November 1998 ad 
hoc summary from the VA Medical Center (VAMC) in Brockton, 
Massachusetts, indicates that the veteran was identified as 
having peroneal neuropathy with left foot drop on medical 
evaluation on November 28, 1995.  However, no such record 
from November 28, 1995, is included in the claims folder.  
The numerous VA medical records within the claims file 
reflect a history of peroneal neuropathy with decreased 
sensation in the extremities in an overall clinical picture 
of multiple disabilities and considerable medical complexity.  
A March 1991 VA psychiatric evaluation noted the presence of 
unexplained phlebitis with liver dysfunction and periods of 
exacerbation characterized by extremely painful extremities.  
An October 1992 VA treatment record includes EMG and 
laboratory studies supportive of a finding of bilateral 
cubital tunnel nerve entrapment.  A July 1997 VA outpatient 
treatment report shows a history of motor vehicle accident 
two months previously with crushing injury to the feet and 
subsequent foot pain.  Post service VA medical records also 
indicate the presence of essential termors affecting use of 
the hands, although a VA neurology clinic note in April 1997 
suggests that this is related to the effects of medications 
for unrelated disabilities.  Recent treatment reports show 
that the veteran has been treated with a great array of 
medications.  

A November 1998 letter from the Brockton, Massachusetts, 
VAMC, in response to a records request from the RO advised 
that there were older volumes of the veteran's medical 
records that could not be located at that time but that these 
older records might be available in the future and would then 
be forwarded to the RO.  With the letter, the Brockton VAMC 
provided recent VA medical records, but the claims file 
contains no subsequent submission from the Brockton VAMC of 
earlier VA medical records.  As there is a possibility that 
such earlier records might be obtainable and might further 
the veteran's claim, the VCAA requires that the RO make an 
additional attempt to obtain those earlier VA medical 
records.  

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 (West 
1991 & Supp. 2001) and 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) 
(2001) establish a presumption of service connection for 
certain listed diseases that become manifest to a compensable 
degree during a claimant's lifetime or within the time limits 
established in law for specific diseases.  Service connection 
on a presumptive Agent Orange basis is available under the 
law for acute and subacute peripheral neuropathy only.  
38 C.F.R. § 3.309(e).  The term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years.  38 C.F.R. 
§ 3.309(e), Note 2.  The last date on which a veteran shall 
be presumed to have been exposed to a herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  

The veteran's spouse, in a submission received in June 2000, 
argues that the veteran had ongoing exposure to Agent Orange 
because the Agent Orange was present in his fatty tissues and 
that the requirement that peripheral neuropathy be manifested 
within a year of exposure to Agent Orange is satisfied, 
despite the absence of any record of peripheral neuropathy 
within a year after his return from Vietnam.  It is also 
maintained, in effect, that the veteran has chronic 
peripheral neuropathy as a consequence of claimed exposure to 
Agent Orange in Vietnam.  

To establish service connection for such ongoing peripheral 
neuropathy based on Agent Orange exposure, the veteran must 
provide medical evidence causally linking Agent Orange 
exposure in Vietnam to that disorder.  The United States 
Court of Appeals for Veterans Claims (Court) in McCartt v. 
West, 12 Vet. App. 164 (1999), held that a veteran will be 
presumed to have been exposed to Agent Orange if the veteran 
served in Vietnam during the Vietnam era only if the veteran 
thereafter develops one of the diseases enumerated in 
38 C.F.R. § 3.309(e), for which there is a presumption of 
service connection based on Agent Orange exposure.  
Otherwise, there is no presumption of exposure to Agent 
Orange in service in Vietnam, and the claimant must establish 
both the veteran's exposure to Agent Orange in Vietnam and a 
causal link between that exposure and the disorder for which 
there is no presumption under 38 C.F.R. § 3.309(e), in this 
case, chronic peripheral neuropathy.  The RO's concession of 
exposure to Agent Orange in service in its rating decision of 
March 1999 was therefore in error.  With respect to the claim 
for service connection for chronic peripheral neuropathy due 
to exposure to Agent Orange in Vietnam, exposure may not be 
presumed.  

The record indicates that the veteran served in Vietnam in 
1966 and 1967.  His military occupational specialty was Field 
Artillery Batteryman, and his DD-214 reflects the award of 
the Vietnam Service Medal with two stars.  A service comrade 
said in a statement received in August 1981 that he served in 
Vietnam with the veteran in the "B-1-12 Third Marine 
Division."  Presumably, this is a reference to B Company, 1st 
Battalion, 12th Marines, 3rd Marine Division.  On a VA 
psychiatric examination in July 1984, the veteran stated that 
he served as an artillery gunner in Vietnam in I Corps.  He 
indicated that he "was on a landing team that functioned off 
the shore near Quang Tri City, Kae San, Can Lo, Dung Ha."  
The veteran's service personnel records do not appear to be 
of record.  

Pursuant to the VCAA, the RO must upon Remand assist the 
veteran in his claim by requesting that the veteran submit 
supportive evidence, by seeking to obtain indicated medical 
or other evidence in support, and by affording the veteran a 
VA examination addressing the question of the etiology of his 
claimed peripheral neuropathy.  

The case is therefore REMANDED to the RO for the following 
action:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from all VA facilities at 
which the veteran has been treated, and 
from any other relevant source(s) or 
facility(ies) identified by the veteran.  
This should include any pertinent records 
from the VA medical centers at Brockton 
and West Roxbury, Massachusetts, 
including the "older volumes" of 
records referred to in the letter of 
November 10, 1998, from the Brockton, 
Massachusetts, VAMC, to the RO.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should be 
clearly documented in the veteran's 
claims file, and the veteran and his 
representative so notified.  The veteran 
may also submit any medical records in 
his possession, and the RO should give 
him the opportunity to do so prior to 
arranging for him to undergo VA 
examination.  

2.  The RO should request that the 
National Personnel Records Center 
provide a complete copy of the veteran's 
service personnel records, which should 
be associated with the claims file.  

3.  The RO should verify through the 
service department whether the veteran 
was exposed to Agent Orange while serving 
in Vietnam.  

4.  Thereafter, the veteran should be 
afforded a VA neurologic examination to 
determine the nature and extent of any 
peripheral neuropathy found to be 
present.  Any indicated studies should be 
undertaken, and all manifestations of 
current disability should be described in 
detail.  The claims file, including a 
copy of this Remand, should be made 
available to the examiner prior to the 
examination and should be reviewed by the 
examiner in connection with the 
examination.  The examiner is requested 
to specify on the examination report that 
the claims file has been reviewed.  The 
examiner is requested to provide an 
opinion as to whether it is as likely as 
not (50 percent probability) that any 
current peripheral neuropathy is related 
to service or to an incident of service 
origin, including exposure to Agent 
Orange, if exposure to Agent Orange in 
Vietnam is verified by the service 
department.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are satisfied.  

6.  Following completion to the extent 
possible of the requested development and 
any further indicated development, the RO 
should readjudicate the claim of 
entitlement to service connection for 
peripheral neuropathy, including as due 
to exposure to Agent Orange.  If the 
benefit sought on appeal is not granted 
to the satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


